Citation Nr: 0938448	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to 
herbicide agents.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD) from June 21, 2001 
to January 5, 2006, and since March 2, 2006.
7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that declined to reopen the Veteran's previously 
denied claims for service connection for a personality 
disorder, headaches, a low back disability, a skin disorder, 
hearing loss, and tinnitus; and granted service connection 
and awarded a 10 percent disability rating for PTSD.  By a 
December 2006 rating decision, the RO increased the 
disability rating for the Veteran's PTSD from 10 to 30 
percent disabling, effective June 21, 2001, the effective 
date of service connection, and awarded a 100 percent rating 
for PTSD based on convalescence for the period from January 
6, 2006, to March 1, 2006, after which time a disability 
rating of 30 percent was assigned.  As those grants do not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  The Veteran testified before the Board 
in February 2008 in a hearing that was held via 
videoconference from the RO.  In March 2008, the issues of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for a low back 
disability, a skin disorder, hearing loss, and tinnitus; 
entitlement to service connection for headaches; and 
entitlement to a rating higher than 30 percent for PTSD were 
remanded for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for 
headaches, a low back disability, skin disorder, hearing 
loss, tinnitus, and a TDIU rating are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a June 1994 rating 
decision that denied service connection for a low back 
disability, skin disorder, hearing loss, and tinnitus.

2.  Evidence submitted since the June 1994 denial is not 
cumulative and redundant, and by itself and in connection 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

3.  The Veteran's PTSD is manifested by no more than 
occupational and social impairment with a depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment.




CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service 
connection for a low back disability, skin disorder, hearing 
loss, and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claims for service connection for low back disability, skin 
disorder, hearing loss, and tinnitus.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2001, prior to the initial adjudication of the 
claim for service connection for PTSD, and in April 2008 
after the adjudication of the claim for an initial increased 
rating for PTSD, the Veteran was notified of the evidence not 
of record that was necessary to substantiate the claim.  He 
was told that he needed to provide the names of persons, 
agency, or company who had additional records to help decide 
his claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2008.  It is therefore inherent in the claim 
that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in July 2002, September 2004, and May 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

With respect to the issues of new and material evidence to 
reopen a claim for service connection for a low back 
disability, skin disorder, hearing loss, and tinnitus, notice 
was provided to the Veteran in April 2008.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claims is being resolved in favor of the claimant.  
Therefore, the Board finds that a discussion as to whether 
VA's duties to notify and assist the Veteran have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding 
the appeal at this time is not prejudicial to the Veteran.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability rating for PTSD is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2009).

The Veteran's PTSD is rated as 30 percent disabling for the 
period from June 21, 2001, to January 5, 2006.  By a December 
2006 rating decision, the RO awarded a 100 percent rating for 
PTSD for the period from January 6, 2006, to March 1, 2006, 
based on convalescence.  As of March 2, 2006, the prior 30 
percent disability rating was reinstated.  Because the 
Veteran cannot be entitled to a disability rating in excess 
of 100 percent for the period from January 6, 2006, to March 
1, 2006, the Board will confine its analysis to the Veteran's 
entitlement to an initial rating higher than 30 percent from 
June 21, 2001, to January 5, 2006, and since March 2, 2006.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 30 percent for PTSD 
at any time since June 21, 2006, the effective date of 
service connection.

VA medical records dated in January 2001 reflect that the 
Veteran's report that he was on probation for a violent 
episode in response to a dog biting his child.  He was able 
to account for several other violent episodes where impulse 
control was an issue.  He had an apparent exaggerated 
startled response.  He stated that on a good night he 
received five hours of sleep.  He denied any history of 
psychiatric treatment or psychotropic medications and denied 
suicidal ideation.  In March 2001, he had a GAF score of 45-
50.  At that time, he complained of recurrent thoughts of 
Vietnam, intrusive thoughts, daily rage, depression, a lack 
of emotion, and insomnia.  He was startled by sudden moves 
and noise, and was alert and anxious.  Another March 2001 
reflects the Veteran's complaints of anger, anxiety, grief, 
and nightmares as well as hypervigilance regarding war-
related trauma.  He requested treatment for his nerves, rage, 
and loss and indicated that he felt numb with a lack of 
emotion on occasion.  In April 2001, he had a GAF score of 
45-50.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

VA medical records dated in April 2001 reflect the Veteran's 
complaints of recurrent nightmares of Vietnam plus intrusive 
thoughts, rage, depression, emotional numbness, and insomnia.  
At that time, the Veteran was enrolled in an outpatient 
intensive three week posttraumatic stress disorder treatment 
program and had a GAF score of 45-50.  He complained that he 
was unemployable.  Upon discharge, he denied any suicidal or 
homicidal ideations, intent, or plan.  He was able to perform 
activities of daily living.  While it is noted that the 
Veteran was unable to work at that time due to the severity, 
chronicity, and complexity of his condition, records from the 
Social Security Administration (SSA) indicate that he was 
unemployable due to a back disability.  In August 2001, he 
was oriented times four.  On examination in September 2001, 
the Veteran was alert and oriented times three.  His memory 
was intact with a pleasant mood and affect, and he responded 
well to questions and commands.  In November 2001, the 
Veteran reported that he enjoyed fishing, but experienced 
anger, anxiety, grief, and nightmares, as well as 
hypervigilance.  He was alert, verbal, and oriented.  It was 
noted that he attended the PCT program in April 2001 which 
helped him deal with his PTSD symptoms.  He indicated that he 
needed a little more help controlling his anger, but that his 
anger had improved and that his nightmares had decreased and 
were less intense.  Sleep had also improved and he 
experienced less flashbacks.  However, he still had problems 
with crowds and difficulty at restaurants where he had to sit 
with his back to the wall.  His GAF score was 45-50.  At that 
time, the Veteran was euthymic and his thought processes were 
relevant, coherent, and intact.  The Veteran also claimed to 
have had auditory hallucinations in the past.  He had 
occasional suicidal ideations, but no attempts and denied any 
homicidal ideations.

VA medical records include an April 2002 report that 
indicates that the Veteran was doing well and had no 
complaints.  He was alert and well-oriented, euthymic, 
talkative, and cooperative.  He had no suicidal ideations or 
hallucinations and his memory was intact.  Speech was not 
pressured and he was doing well with a GAF score of 55.  In 
October 2002, the Veteran was treated for anxiety, but denied 
any depression.  He had no suicidal ideations or 
hallucinations, but complained of insomnia.  On observation, 
he was alert and well-oriented.  He had a mild flat affect 
and was talkative, pleasant, and cooperative.  He had no 
irrelevant or incoherent thought processes.  Judgment and 
insight were intact.  The assessment was PTSD with a GAF 
score of 55.  In February 2003, he was alert and oriented, 
euthymic, talkative, and responded appropriately.  Thought 
processes were relevant and coherent without hallucinations 
or suicidal ideations.  He had a GAF score of 55.

The Veteran underwent a VA PTSD examination in July 2002 at 
which time he talked about bad memories related to a dog 
biting his child and several incidents of poor impulse 
control.  He reported exaggerated startle response, but 
denied any sleep disturbances. He was referred to a three-
week inpatient program for PTSD in April 2001.  He reported 
that he needed assistance with his anger.  However, his 
nightmares were less frequent and less severe than in the 
past.  The Veteran had difficulty with crowds and tended to 
isolate himself.  He occasionally had auditory 
hallucinations, none of which were recent.  He participated 
in a second three-week PTSD program in November 2001.  The 
Veteran experienced some symptoms of PTSD, including thoughts 
of Vietnam, avoidance of large crowds, and anger.  He also 
reported some insomnia, sleeping only four to five hours a 
day.  He worried about another war and present day military 
actions.  He was oriented to person, time, and place.  No 
delusional thinking was demonstrated and his behavior was 
appropriate.  He was limited in his ability to perform 
physical activities due to his back.  The Veteran had a GAF 
score of 63.  In August 2003, he had a GAF score of 50-55 and 
complained of feeling down, but denied any suicidal 
ideations.

In his September 2003 notice of disagreement, the Veteran 
indicated that he had uncontrollable rage, depression, 
nightmares, and cold sweats, and was irritable and nervous.  
He also indicated that he suffered from insomnia and could 
not stand to be around crowds.

The Veteran underwent a VA PTSD examination in September 2004 
at which time it was noted that he received worker's 
compensation in 1988 due to back issues, was permanently 
medically retired in 1990, and had not been employed since 
that time.  He attended two PCT programs in 2000 and 2001 and 
acknowledged that he had not participated in any "follow-
up" treatment, but occasionally scheduled appointments.  
However, one nightmare was described in exaggerated terms 
according to the examiner.  The Veteran reportedly spent his 
days reading, napping, gardening, and "grilling out."  He 
read during the day without any concentration or retention 
difficulties.  He was encouraged to exercise, but felt that 
he was unable to do so due to back, leg, and hip pain.  The 
elevated X and Z scales and low Y scale suggested an attempt 
to look psychologically impaired.  The results were discussed 
with him and he could not substantiate some of the answers 
that were given.  He indicated that he was awakened during 
the night due to nightmares, but could only vaguely recall 
one.  He indicated that he felt that people were spying on 
him, including people at VA and in the PCT program.  When he 
was informed that a test suggested paranoia, he denied 
paranoid feelings.  During the interview, antisocial behavior 
was reported.  He denied suicidal and homicidal thoughts and 
plans.  Review of the records indicated that the Veteran had 
difficulty following up with treatment and attending 
appointments that he had scheduled.  On mental status 
examination, he was clean but disheveled and walked about the 
room reporting back pain.  He had depression related to his 
inability to perform activities that he used to enjoy, but 
was not restricted.  He neither demonstrated nor reported 
impairment in thought processing or communication.  Eye 
contact was good.  Delusions and hallucinations were denied.  
He was oriented to time, person, and place.  There was no 
indication of short- or long-term memory impairment and 
obsessive and ritualistic behavior was not demonstrated or 
reported.  He was assigned a GAF score of 63.

VA medical records dated in May 2004 reflect the Veteran's 
report that he was "okay" but could become depressed at any 
time.  In June 2004, he was alert, oriented, neat, and clean 
with good eye contact and an appropriate affect.  He 
reportedly stayed in his house, fished, performed yard work, 
and read a lot.  He reported symptoms of isolation, 
depression, occasional anger, anxiety, nightmares at three to 
four per week, poor sleep, frequent flashbacks, and intrusive 
thoughts about Vietnam.  He also complained of recurrent 
depression and a lack of motivation, and stated that war-
related news worsened his PTSD as it was a constant reminder 
of Vietnam.  The impression was chronic combat-related PTSD 
with some depression.  In August 2004, he complained of 
problems with agitations, insomnia, flashbacks, and intrusive 
thoughts.  He was verbal, relevant with some depression, and 
hypervigilent.  In February 2006, he was admitted to an 
eight-week outpatient PTSD treatment program, but was stable 
and competent at the time of discharge.  He denied any 
suicidal or homicidal ideation, intent, or plan and was able 
to perform activities of daily living.  His employment status 
was unchanged and the Veteran indicated that he had been 
disabled since 1988.

VA medical records dated in August 2006 reflect the Veteran's 
reports of some improvement in relating with others, but he 
remained very preoccupied with considerable emotional 
numbing.  He had nightmares at least three times a week with 
intrusive thoughts of those he had killed.  He was depressed, 
but absent suicidal ideation.  Speech was subdued, but 
cooperative.  He noted that medications had somewhat 
decreased his increased startle response and hypervigilance.  
However, sleep remained very poor.

In a September 2006 statement, the Veteran indicated that he 
suffered from flashbacks, anxiety attacks, nightmares, a lack 
of sleep, nerves, headaches, suicidal thoughts, rages, 
shakes, and memory loss.  He stated that he had severe memory 
loss with hypervigilance.  Unexpected noises caused extreme 
anxiety and he claimed that he was unemployable due to his 
psychiatric condition.

In the March 2007 substantive appeal, the Veteran contended 
that he had judgment and thinking problems with associated 
short- and long-term memory loss.  The Veteran claimed that 
he contemplated suicide at least three times a week and 
experienced periodic panic attacks.  He also stated that he 
was having a hard time socializing with others, including his 
wife.

Pursuant to the Board's March 2008 remand, the Veteran 
underwent a VA PTSD examination in May 2009 at which time he 
denied any psychotherapy, hospitalizations, or other 
treatment for his PTSD since 2006.  He reported some limited 
benefit from medication and complained of extreme difficulty 
sleeping.  However, despite the medications, he continued to 
have significant symptoms of PTSD.  He denied any periods of 
remission since his last examination, but did not report any 
times when his symptoms were significantly worse.  The 
Veteran reported that he continued to experience symptoms of 
PTSD that he considered to be very severe and that his main 
difficulty was getting along with others.  He reported that 
he has had a bad temper since Vietnam and that his temper 
caused him problems in the past including some arrests for 
violent behavior.  However, the Veteran reported that his 
medications improved his temper and the tendency to be easily 
startled.  He reported difficulty sleeping at night, 
reporting only three hours of sleep with trouble falling 
asleep.  He reported nightmares about Vietnam almost every 
night and his wife indicated that he frequently yelled and 
swung his arms in his sleep.  He reported daily intrusive 
thoughts of Vietnam and reported that they were made worse by 
stories on the news about the current conflicts in the Middle 
East.  The Veteran complained of occasional flashbacks during 
which he felt like he was in Vietnam, but was unable to state 
how often they occurred.  He reportedly avoided the news and 
avoided talking about Vietnam and the current conflicts.  The 
Veteran also reported that he did not like to leave his house 
because he did not like dealing with others.  He reported 
that he felt constantly on guard and paranoid and that he had 
extreme difficulty trusting others.  In the past, he consumed 
alcohol to avoid his emotions.  He also reported a depressed 
mood, lack of energy and motivation, problems concentrating, 
and a history of suicidal ideation.  He denied any current 
intent or plan to kill himself.  The Veteran reported that he 
considered suicide as a final way out of his problems, but 
that he always found a reason not to kill himself.  He 
reported that his kids and grandchildren were the primary 
reasons that he did not consider himself at risk for suicide.  
He denied homicidal ideations on a regular basis, but 
acknowledged that he thought about harming others when 
confronted by them.  He reported that he was arrested in 2004 
when he "went blank" and attacked people who he perceived 
to be a threat.  However, he denied any active plans or 
intent to harm anyone.  The Veteran reported that he last 
worked in 1990 at which time he retired for medical reasons 
and that he had not attempted to work since that time.  He 
reported some enjoyment from fishing, but otherwise had 
difficulty enjoying leisure activities.  He denied any 
assaultive behavior since about 2004 when he was arrested for 
fighting with some police officers who came onto his property 
regarding a dispute with a neighbor.  He reported that he 
sometimes went two to three days without showering or 
bathing.

On mental status examination, the Veteran presented as calm 
and cooperative during the interview.  He presented rather 
concrete responses to questions, but appeared to be a 
reliable informant.  He was dressed and groomed 
appropriately.  He maintained a blunt affect throughout the 
interview and made fair eye contact. His thought processes 
and content were coherent.  He denied present homicidal and 
suicidal ideation, and active hallucinations.  Insight was 
fair and judgment was intact.  Cognitive examination 
orientation, attention, and remote memory were adequate.  He 
reported some recent memory and concentration deficits, which 
could be the result of anxiety, depression, or the result of 
a past head injury.  The examiner opined that he continued to 
report symptoms of PTSD that were chronic and severe.  The 
Veteran and his wife reported that his symptoms were somewhat 
improved on psychotropic medication and that there had been 
no periods of remission or significant exacerbation since his 
last examination and that he appeared to be functioning at 
about the same level that he was three years ago.  He limited 
his consumption of alcohol and took his medications which 
reportedly helped him to remain stable, without arrests or 
hospitalizations.  However, he continued to experience 
significant symptoms.  The Veteran and his wife also 
indicated that he avoided other people and mostly stayed in 
his house which continued to negatively impact his quality of 
life.  He reported social support from his wife, children, 
and grandchildren, but had few contacts outside of his 
immediate family.  The examiner was specifically asked to 
comment upon the Veteran's unemployability, but since he had 
not worked since 1990 due to multiple medical problems, the 
examiner stated that an opinion would be difficult to 
provide.  The examiner noted that the Veteran and his wife 
believed that he was unemployable due to his inability to get 
along with others.  However, the Veteran was able to maintain 
employment until 1990 despite his symptoms of PTSD.  He was 
diagnosed with PTSD and assigned a GAF score of 51.

VA medical records include a July 2009 report in which the 
Veteran acknowledged that his symptoms were fairly controlled 
by prescribed medication.  However, when he ran out of 
hydroxyzine about one month ago he became increasingly 
irritable, angry, and unable to tolerate being around people.  
That month, on examination he was frustrated that his 
treating physician had left to go to another facility.  His 
mood was tense and irritable and he complained of restless 
sleep and nightmares.  However, he had no suicidal ideation 
or thought disorder.  On examination, he was cleanly attired 
and cooperative, but his affect was one of frustration.  His 
mood was intense and irritable.  He complained of restless 
sleep and nightmares.  The Veteran denied any suicidal or 
current homicidal ideations, but indicated that when he got 
really mad at someone, he wanted to fight and "would just as 
soon kill them."

With the exception of the 100 percent rating for PTSD for the 
period from January 6, 2006 to March 1, 2006, the Board finds 
that a rating in excess of 30 percent for the Veteran's 
service-connected PTSD is not warranted at any time since the 
effective date of service connection.  The medical evidence 
shows that the Veteran's PTSD ranged from GAF scores of 45 to 
50 in January and February 2001, indicative of serious 
symptoms.  With the exception of a GAF score of 63 in 
September 2004 indicative of only mild symptoms, since April 
2002 the Veteran's GAF scores ranged from 51 to 55, 
indicative of moderate symptoms.  Most notably, on VA 
examination in May 2009 the Veteran and his wife reported 
that his symptoms had improved with medication and that there 
had been no periods of remission or significant exacerbation 
since his last examination [in September 2004] and that he 
appeared to be functioning at about the same level that he 
was at three years ago.  While the Veteran complained of 
experiencing short- and long term memory loss, the clinical 
findings are negative for any evidence of the same.  
Specifically, on VA examination in September 2004, there was 
no indication of short- or long-term memory loss and on VA 
examination in March 2009, remote memory was intact.  While 
the Veteran complained of suicidal ideations in September 
2006 and March 2007, the Veteran denied any suicidal 
ideations in an August 2006 VA medical report and on VA 
examination in March 2009.  In addition, although the 
evidence shows some disturbances of mood and a social 
impairment, the evidence does not demonstrate that the 
Veteran had a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; or panic attacks more 
than once a week; or difficulty in understanding complex 
commands.  He was found to have a mild flattened affect on 
one occasion.  The evidence also does not show that he had 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.  Therefore, 
the Board finds that the evidence from June 21, 2006 to 
January 5, 2006, and since March 2, 2006, does not support a 
rating greater than 30 percent because he does not 
demonstrate most of the types of symptoms indicative of a 
higher rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, with the 
exception of the Veteran's period of temporary 
unemployability from January 6, 2006, to March 1, 2006, there 
is no evidence of frequent hospitalizations due to his PTSD.  
The Veteran contends that he is unable to work due to his 
PTSD and an April 2001 VA medical record indicates that he 
was unable to work due to the severity, chronicity, and 
complexity of his "condition."  However, in February 2006, 
the Veteran indicated that he had been disabled since 1988 
and on VA examination in May 2009, indicated that he last 
worked in 1990 and retired at that time for medical reasons.  
The examiner opined that while the Veteran and his wife 
believed that he was unemployable due to his PTSD, he was 
able to maintain employment until 1990 despite his PTSD.  In 
addition, the Veteran's SSA records indicate that he is 
unemployable due to a back disability.  Here, the objective 
evidence does not reflect that the Veteran's PTSD caused a 
marked interference with his employment beyond that 
contemplated by the assigned ratings, nor has he submitted 
any objective evidence of the same.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for this disability is not 
warranted.

The Board recognizes the contentions of the Veteran and his 
wife as to the severity of his PTSD.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  The Veteran is competent to 
report and describe the symptoms of his PTSD as this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as laypersons neither the Veteran nor his 
wife are competent to provide opinions requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, their assertions are 
not competent medical evidence that provides a basis for the 
assignment of an initial rating in excess of 30 percent for 
PTSD.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for an initial rating 
higher than 30 percent for PTSD and his claim is therefore 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

New and Material Evidence

A June 1994 rating decision denied the Veteran's claims for 
service connection for a low back disability; a skin 
disorder, to include as secondary to exposure to herbicide 
agents; hearing loss; and tinnitus.  Although the RO declined 
to reopen the claims in a March 2003 rating decision, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  Thus, the June 1994 decision became final because 
the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claims in June 2001.  Under the 
applicable provisions, new and material evidence is evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Furthermore, the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).

At the time of the June 1994 decision, the evidence consisted 
of the Veteran's service treatment records, post-service 
treatment records, and the Veteran's own statements.  With 
respect to a low back disability, hearing loss, and tinnitus, 
the RO denied the claims because the Veteran's service 
treatment records were negative for treatment of or a 
diagnosed back disorder, hearing loss, or tinnitus.  With 
respect to a skin condition, the RO denied the claim because 
there was no evidence of a currently diagnosed chronic skin 
condition.

With respect to the Veteran's low back disability claim, the 
Board finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  New evidence includes the Veteran's February 2008 
testimony before the Board that he had a pre-existing birth 
defect that was aggravated by his service.  The Board finds 
that the Veteran's February 2008 hearing testimony was not 
previously before agency decisionmakers and is not cumulative 
or redundant of previous evidence of record.  As such, it is 
found to be new under 38 C.F.R. § 3.156(a).  Moreover, as it 
addresses the possibility that the Veteran's back disability 
existed prior to and was aggravated by his service, it 
relates to an unestablished fact necessary to substantiate 
the claim and hence is material under 38 C.F.R. § 3.156(a).  
In so finding, the Board again acknowledges that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, here it is not the Veteran's 
opinion that serves as the basis to reopen the claims, but 
rather his disclosure that his low back disability existed 
prior to service and claim that it was aggravated therein.

With respect to the Veteran's skin disorder claim, the Board 
finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  New evidence includes VA treatment records dated 
from April 2002 to June 2009 which reflect diagnoses of and 
treatment for a macular and papular rash over the legs, lower 
back, and under the lateral side of the right eye; a rash on 
the extremities, trunk, face, and hands; folliculitis of the 
back and right thigh; and a groin rash diagnosed as tinea 
pedis.  New evidence also includes pictures submitted by the 
Veteran in December 2008 that appear to reflect a skin 
disorder of his hands and feet.  At the time of the June 1994 
denial, there was no evidence of a currently diagnosed skin 
disorder.  This evidence was not previously before agency 
decisionmakers and is not cumulative or redundant of previous 
evidence of record.  As such, it is found to be new under 
38 C.F.R. § 3.156(a).  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The new evidence shows that the Veteran is now diagnosed with 
a skin disability.  His claim was previously denied based on 
a lack of evidence demonstrating a current skin disability.  
Thus, the claim for service connection is reopened because 
the Board finds that the new evidence is material.

Finally, with respect to the Veteran's hearing loss and 
tinnitus claims, the Board finds that the evidence received 
since the last final decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New evidence includes 
the Veteran's February 2008 testimony before the Board.  
During the Veteran's hearing, he testified that he first had 
ringing in his ears and hearing loss during service and that 
both conditions have only worsened since service.  The 
Veteran's February 2008 hearing testimony was not previously 
before agency decisionmakers and is not cumulative or 
redundant of previous evidence of record.  As such, it is 
found to be new under 38 C.F.R. § 3.156(a).  Moreover, as it 
addresses the possibility that the Veteran's hearing loss and 
tinnitus are related to his service, it relates to an 
unestablished fact necessary to substantiate the claims and 
hence is material under 38 C.F.R. § 3.156(a).  In so finding, 
the Board again acknowledges that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  
However, here it is not the Veteran's opinion that serves as 
the basis to reopen the claims, but rather his disclosure 
that he currently has hearing loss and tinnitus that have 
worsened since his service and his lay testimony as to a 
continuity of symptomatology.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claims has been received.  New and 
material evidence having been submitted, the claims for 
service connection for a low back disability, skin disorder, 
hearing loss, and tinnitus are reopened, and the appeal is 
granted to that extent only.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
low back disability is granted.

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
skin disorder is granted.

New and material evidence having been received, the 
application to reopen the claims for service connection for 
hearing loss and tinnitus are granted.




REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, additional treatment records are outstanding.  The 
Board notes that the most recent VA medical records are dated 
in July 2009.  To aid in adjudication, any subsequent VA 
medical records should be obtained.

In addition, the record includes an October 1992 decision of 
the Social Security Administration (SSA) which shows that the 
Veteran was awarded benefits for a back disability with what 
appears to be a portion of medical evidence upon which that 
decision was based.  However, while the October 1992 SSA 
decision is of record, it does not appear that all of the 
records upon which this grant of benefits was based are 
included in the claims folder and those records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the Veteran's headaches claim, in March 2008 
the Board remanded the Veteran's claim for a VA examination 
to determine whether his headaches were post-traumatic in 
nature or related to the head injury he sustained in service.  
Pursuant to that remand, the Veteran was afforded a VA 
neurological disorders examination in May 2009 at which time 
he was diagnosed with migraine and vascular headaches for 
which the examiner noted there was no evidence in the claims 
file other than notations in psychiatric notes from 2001 that 
the Veteran was being treated for migraine headaches and not 
for post-traumatic headaches.  The examiner noted that there 
was no detailed information concerning when the Veteran was 
diagnosed with migraine headaches or who initially treated 
him for the same.  The examiner explained that without a 
detailed history regarding the Veteran's headaches, an 
opinion as to whether the Veteran's migraine or vascular 
headaches are related to the in-service head injury could not 
be provided without resorting to mere speculation.  The 
examiner's failure to address whether the Veteran's headaches 
are related to his service render the May 2009 report of 
examination inadequate for rating purposes.  A remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As it remains unclear to the Board whether 
the Veteran's headaches are related to his service, a remand 
for another VA examination and opinion is necessary to comply 
with the March 2008 remand instructions.  The examiner on 
remand should specifically reconcile the opinion with the May 
2009 VA examination and opinion and any other opinions of 
record.

With respect to the Veteran's low back disability claim, the 
Veteran contends that he has a pre-existing spinal birth 
defect that was aggravated during his service.  The service 
treatment records reflect normal clinical evaluations of the 
spine on enlistment examination in November 1967 and 
separation examination in September 1970.  However, a 
clinical entry dated in September 1969 reflects that the 
Veteran had pain in his right lower back after sustaining a 
hit while playing football.  The impression was strain right 
hip.  Post-service private and VA treatment records reflect 
that the Veteran sustained a work-related injury in October 
1985 and then re-injured his back in an automobile accident 
in 1988.  The record also reflects diagnoses of 
spondylolisthesis and degenerative disc disease.  In a 
February 1986 private opinion, the Veteran's orthopedist 
opined that the Veteran was in good general health and spent 
three years in the Marines, worked for a newspaper for ten 
years doing heavy work, and had done heavy work at [Robins 
Air Force Base] without any apparent trouble with his 
spondylolisthesis.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of low back symptoms in service, and the continuity 
of symptoms after service, he is not competent to relate any 
current low back diagnoses to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  The 
examiner should specifically reconcile the opinion with the 
February 1986 private opinion and any other opinions of 
record.

With respect to the Veteran's skin disorder claim, the 
Veteran contends that his current skin condition is related 
to his service.  He also contends that his skin disorder is 
related to herbicide exposure during service.  The service 
treatment records reflect normal clinical evaluations of the 
skin.  However, a May 1970 record reflects the Veteran's 
complaints of a recurring rash on both hands with irritable 
white welted spots.  On VA Agent Orange examination in 
September 2001, the examiner opined that the Veteran had no 
illnesses that were related to Agent Orange exposure.  VA 
treatment records dated from April 2002 to June 2009 reflect 
diagnoses of and treatment for a macular and papular rash 
over the legs, lower back, and under the lateral side of the 
right eye; a rash on the extremities, trunk, face, and hands; 
folliculitis of the back and right thigh; and a groin rash 
diagnosed as tinea pedis.  In December 2008, the Veteran also 
submitted pictures of his hands and feet that appear to 
reflect some skin abnormality.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a skin disorder 
in service, and the continuity of symptoms after service, he 
is not competent to relate any current skin disorders to his 
active service.  As such relationship remains unclear to the 
Board, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. (2006).

With respect to the Veteran's hearing loss and tinnitus 
claims, the Veteran contends that he currently has hearing 
loss and tinnitus that are related to his service.  The 
service treatment records are void of findings, complaints, 
symptoms, or diagnoses attributable to hearing loss and 
tinnitus.  On VA examination in June 1993, the Veteran 
reported right ear hearing loss and tinnitus and indicated 
that he was exposed to military noise as a machine gunner 
during combat for twelve months.  He also was exposed to 
noise as a printing press operator for ten years and a sheet 
metal mechanic for eight years and used hearing protection on 
both jobs.  He was diagnosed with asymmetrical hearing loss 
and unilateral tinnitus.  On VA examination in August 2006, 
he was diagnosed with moderately severe sensorineural hearing 
loss at 3000 Hertz in the right ear.  In an October 2006 
addendum, based on the fact that the Veteran's service 
records did not reflect any diagnosis of or treatment for 
hearing loss, and the first documented finding of tinnitus 
occurred in June 2003, the examiner opined that the Veteran's 
current hearing loss and tinnitus were not related to 
service.  In rendering that opinion, the examiner failed to 
take into consideration the Veteran's report of continuity of 
symptomatology, rendering the opinion inadequate for rating 
purposes.  As the Veteran is competent to report tinnitus and 
hearing loss because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses, 
the examiner was required to consider the Veteran's testimony 
regarding continuity of symptomatology in determining whether 
his hearing loss and tinnitus are related to the noise 
exposure documented in service.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the absence of evidence in the 
service medical records to provide a negative opinion).  
Accordingly, as it remains unclear to the Board whether the 
Veteran's hearing loss and tinnitus are related to his 
service, a remand for another VA examination and opinion is 
necessary.  The examiner should specifically reconcile the 
opinion with the June 2003, August 2006, and October 2006 VA 
examinations and opinion, and any other opinions of record 
and comment on the functional effects caused by the Veteran's 
hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007)

Finally, in a September 2006 statement the Veteran claimed he 
is unable to work due to his service-connected PTSD and that 
he is entitled to a TDIU rating.  A TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, an April 2001 VA treatment record indicates that he was 
unable to work due to the severity, chronicity, and 
complexity of his "condition."  Therefore, the Board finds 
that the issue of entitlement to a TDIU rating has been 
raised by the record, but is inextricably intertwined with 
the other pending claims and must also be remanded.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for the PTSD.  The Veteran has no other 
service-connected disabilities.  Accordingly, he does not 
meet the minimum schedular percentage criteria requirements 
for a TDIU.  38 C.F.R. § 4.16(a) (2009).  The issue, then, is 
whether the Veteran's service-connected disability 
nevertheless prohibits him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

As previously stated, an April 2001 VA medical record 
indicates that he was unable to work due to the severity, 
chronicity, and complexity of his "condition."  However, in 
February 2006, the Veteran indicated that he had been 
disabled since 1988 and on VA examination in May 2009 
indicated that he last worked in 1990 and retired at that 
time for medical reasons.  The examiner opined that while the 
Veteran and his wife believed that he was unemployable due to 
his PTSD, he was able to maintain employment until 1990 
despite his PTSD.  The Veteran's SSA records indicate that he 
is unemployable due to a back disability.  As it remains 
unclear whether the Veteran's service-connected disability 
renders him unable to obtain or maintain gainful employment, 
a remand for an etiological opinion and rationale, is 
necessary.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  After obtaining the necessary 
authorization, secure the complete Social 
Security Administration records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim

2.  Obtain the Veteran's VA treatment 
records dated since July 2009.

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
headaches, including vascular and migraine 
headaches.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
May 2009 VA examination and opinion.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinion:

(a)  Diagnose any current headaches, 
including vascular and migraine 
headaches.

(b)  Is it as likely as not (50 percent 
or more probability) that any 
headaches, including vascular and 
migraine, were incurred in or 
aggravated by the Veteran's service, 
including an in-service head wound for 
which the Veteran was awarded the 
Purple Heart?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

4.  Schedule a VA examination to determine 
the nature and etiology of any current low 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
February 1986 private opinion.  The 
rationale for all opinions must be 
provided.  The Veteran's post-service 
treatment records reflect a diagnosis of 
spondylolisthesis.  The examiner should 
provide the following information:

	(a)  Diagnose any current low back 
disability.

(b)  Is there clear and unmistakable 
evidence that any low back disability, 
including spondylolisthesis, pre-
existed the Veteran's service?

(c)  If so, please provide a diagnosis 
of any pre-existing low back disability 
and provide the following:

(1)  Is more likely than not (more 
than 50 percent probability) that 
any pre-existing low back 
disability, including 
spondylolisthesis, is a congenital 
or developmental defect?
        
(2)  Is it as likely as not (50 
percent or more probability) that 
any preexisting low back 
disability, including 
spondylolisthesis, underwent a 
permanent increase in severity 
during or as a result of the 
Veteran's service?  The examiner 
should state whether any permanent 
increase in the underlying 
pathology was due to normal 
progression of the disorder.
    
(d)  Is it as likely at not (50 percent 
or more probability) that any low back 
disability was incurred in or 
aggravated by the Veteran's service, 
including an injury to the lower right 
back in September 1969 while playing 
football?  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).
    
(e)  Is more likely than not (more than 
50 percent probability) that any 
current low back disability is due to 
or the result of any post-service 
injuries to the Veteran's back, 
including a post-service work-related 
injury to the back in October 1985 and 
an automobile accident in 1988?

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
skin disorder.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
September 2001 VA examination and opinion.  
Specifically, the examiner should provide 
the following:

    (a)  Diagnose any current skin 
disorder.
    
(b)  Is it as likely at not (50 percent 
or more probability) that any skin 
disorder was incurred in or aggravated 
by the Veteran's service, including 
complaints of and treatment for a 
recurring hand rash in May 1970?  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

(c)  Is it as likely as not (50 percent 
probability or more) that any skin 
disorder is proximately due to or the 
result of exposure to herbicide agents 
during service?

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the June 2003, August 2006, and 
October 2006 VA examinations and opinion.  
All indicated studies should be performed.  
The examiner should also fully describe 
the functional effects caused by the 
Veteran's hearing loss.  Specifically, the 
examiner should provide the following:

    (a)  Diagnose any current hearing loss 
and tinnitus.
    
(b)  Is it as likely at not (50 percent 
or more probability) that any hearing 
loss or tinnitus was incurred in or 
aggravated by the Veteran's service, 
including any in-service acoustic 
trauma?  The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

7.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disability on his unemployability.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected disabilities 
on the Veteran's employability.  The 
examiner should opine as to whether it is as 
likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation.  
The rationale for any opinion must be 
provided.

8.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


